Beasley, Judge,
concurring specially.
This case involves a construction of the Georgia Real Estate Transfer Tax, which “is not a property tax; it is an excise tax on transactions involving the sale of property. It is paid by the transferor each time he sells a parcel of real estate for the privilege of selling that particular property.” City of Columbus v. Ronald A. Edwards Constr. Co., 155 Ga. App. 502, 503 (271 SE2d 643) (1980).
With respect to Division 1, the question is whether the term “removed” in the statute means removed from the realty as part of the transaction, as appellant contends, or removed from the transferor, as the taxing authorities contend.
In this case the transferor was relieved of liability from paying the indebtedness on the realty, by the terms of the sale whereby the transferee assumed the debt; the debt was not extinguished by the transferee’s paying it as part of the sale terms, and thus it remained as an encumbrance on the realty after the transfer was completed. While it is true that liability for the debt underlying the encumbrance was “removed by the sale” from the transferor, that is not what is meant by the provision in the statute. The “encumbrance” is on the realty, not on the owner.
*457Decided November 9, 1989.
Leslie J. Bryan, Richard D. Ellenberg, for appellant.
Michael J. Bowers, Attorney General, H. Perry Michael, Executive Assistant Attorney General, Harrison W. Kohler, Deputy Attorney General, Verley J. Spivey, Senior Assistant Attorney General, Grace E. Evans, Assistant Attorney General, for appellees.
Thus, I agree that the continuation of the encumbrance after the sale worked an exclusion of its value from the taxable amount.